                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-8645-GW-JCx                                             Date      December 9, 2019
 Title             Kimberly Bailey v. Extended Stay America, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Philip L. Marchiondo                                     Angela G. Kim
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND [8]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would GRANT the Motion and would remand this case to the Los Angeles County
Superior Court.




                                                                                                  :     04
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
